


110 HRES 733 IH: Recognizing the importance of improving the

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 733
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Weller of
			 Illinois (for himself, Mr.
			 McDermott, Mr. English of
			 Pennsylvania, Mr. Lewis of
			 Georgia, and Mrs.
			 Bachmann) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the importance of improving the
		  high school graduation rate of foster youth.
	
	
		Whereas an average of about 7,000 students become dropouts
			 from high school in the United States every school day;
		Whereas, in an average week during the 2006 school year,
			 about 8 percent of youth ages 16 through 19 were neither enrolled in school nor
			 working;
		Whereas about 20,000 youth age out of foster care each
			 year;
		Whereas about 84 percent of people in the United States 25
			 years and older have completed high school, but only about half of foster youth
			 graduate from high school;
		Whereas many children entering foster care may have
			 educational deficits and therefore need additional attention in order to
			 graduate in a timely manner;
		Whereas for foster youth aging out of the foster care
			 system, 1 in 4 will be incarcerated within the first 2 years after leaving the
			 system and over 1 in 5 will become homeless at some time after age 18;
		Whereas high school dropouts are more likely than
			 graduates to be periodically unemployed, to go on government assistance, or to
			 become incarcerated;
		Whereas median earnings in 2006 for those who have not
			 completed high school were $18,641 per year, and median earnings for those
			 completing high school was 40 percent higher at $26,123 per year;
		Whereas, in 2006, the poverty rate for those with less
			 than a high school education was about twice as high as for those who have
			 completed high school—23.7 percent versus 11.5 percent;
		Whereas graduating from high school leads to higher
			 lifetime earnings, better health, fewer teen births, parents who raise
			 healthier and better educated children, lower crime, less reliance on
			 government programs and services, and higher participation in civic activities
			 such as voting and volunteering;
		Whereas countless social workers, judges, foster parents,
			 advocates, and others are working tirelessly to help foster youth;
		Whereas the months of September and October mark the start
			 of a new school year; and
		Whereas the start of the school year is an opportunity to
			 encourage all students to stay in school at least until graduating from high
			 school: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 importance of increasing the rate at which foster youth graduate from high
			 school;
			(2)expresses concern
			 that the current high school graduation rate of foster youth is too low; and
			(3)supports efforts
			 to improve the high school graduation rate of foster youth, including through
			 increased coordination between child welfare and educational agencies.
			
